19-08279-rdd          Doc 24       Filed 09/09/19       Entered 09/09/19 15:12:17                Main Document
                                                       Pg 1 of 27


    Stephen E. Hessler, P.C.                                     James H.M. Sprayregen, P.C.
    Marc Kieselstein, P.C.                                       Ross M. Kwasteniet, P.C. (admitted pro hac vice)
    KIRKLAND & ELLIS LLP                                         Brad Weiland (admitted pro hac vice)
    KIRKLAND & ELLIS INTERNATIONAL LLP                           KIRKLAND & ELLIS LLP
    601 Lexington Avenue                                         KIRKLAND & ELLIS INTERNATIONAL LLP
    New York, New York 10022                                     300 North LaSalle Street
    Telephone:     (212) 446-4800                                Chicago, Illinois 60654
    Facsimile:     (212) 446-4900                                Telephone:      (312) 862-2000
                                                                 Facsimile:      (312) 862-2200

    Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                                    Chapter 11
WINDSTREAM HOLDINGS, INC., et al.1
                                                                    Case No. 19-22312 (RDD)
                                     Debtors.
                                                                    (Jointly Administered)

WINDSTREAM HOLDINGS, INC., and
WINDSTREAM SERVICES, LLC,

                                     Plaintiffs,
                                                                    Adv. Pro. No. 19-08279 (RDD)
vs.

UNITI GROUP, INC., et al.,

                                     Defendants.

      CONFIDENTIALITY AGREEMENT AND STIPULATED PROTECTIVE ORDER

          This Confidentiality Agreement and Stipulated Protective Order (“Order”) is entered into

by and among (a) Windstream Holdings, Inc. and Windstream Services, LLC (together,

“Windstream”); (b) CSL National, LP and certain of its affiliates (collectively, “Uniti”); (c) the



1
      The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
      number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of
      the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
      complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
      http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter 11
      cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.

                                                           1
19-08279-rdd        Doc 24       Filed 09/09/19       Entered 09/09/19 15:12:17                Main Document
                                                     Pg 2 of 27


First Lien Ad Hoc Group, the Ad Hoc Committee of Second Lien Noteholders, the Official

Committee of Unsecured Creditors, and UMB Bank, National Association and U.S. Bank National

Association, solely in their capacities as indenture trustees (collectively, the “Intervenors”); and

(d) any other persons or entities who become bound by this Order by signifying their assent

through execution of Exhibit A hereto (a “Declaration”). Each of the persons or entities identified

in the foregoing clauses (a) through (d) shall be referred to herein individually as a “Party,” and,

collectively, as the “Parties.”2

                                                     Recitals

        WHEREAS, the Parties have sought or may seek certain Discovery Material (as defined

below) from one another with respect to the above-captioned adversary proceeding

(the “Adversary Proceeding”), including through informal requests or the service of document

requests, interrogatories, depositions, and other discovery requests (collectively “Discovery

Requests”) as provided by the Federal Rules of Civil Procedure (the “Federal Rules”), the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the Southern District of New

York (the “Local Rules”); and

        WHEREAS, the Parties anticipate that there are certain persons or entities other than the

Parties hereto that may also propound or be served with Discovery Requests during the course of

this Adversary Proceeding;

        NOW, THEREFORE, to facilitate and expedite the production, exchange and treatment of

Discovery Material (as defined below), to facilitate the prompt resolution of disputes over


2
    Reference herein to “non-Parties” or a “non-Party,” or a “non-Party” becoming a “Party,” is for purposes of
    reference in this Order only. All such references herein are not intended to reflect any agreement as to whether
    any “Party” is or will become a “party,” or any “non-Party” will not be a “party,” in any case or other proceeding,
    or otherwise to reflect any agreement as to the “party” or “non-party” status of any litigant.

                                                          2
19-08279-rdd     Doc 24     Filed 09/09/19     Entered 09/09/19 15:12:17        Main Document
                                              Pg 3 of 27


confidentiality, and to protect Discovery Material that a Party seeks to maintain as confidential,

the Parties stipulate and agree as follows:

       1.      The Parties shall submit this Confidentiality Agreement and Stipulated Protective

Order to the Court for approval. The Parties shall abide by the terms of this Order even if this

Order is not entered by the Court for any reason, unless the Court otherwise determines.

       2.      All deadlines stated herein shall be computed pursuant to Rule 9006 of the Federal

Rules of Bankruptcy Procedure.

                                          Scope of Order

       3.      This Order applies to all information, documents and things exchanged in or subject

to discovery that are produced in this Adversary Proceeding on or after July 25, 2019, either by a

Party or a non-Party (each a “Producing Person”), to any other Party or non-Party (each a

“Receiving Party”), formally or informally, in response to or in connection with any Discovery

Requests, including without limitation, deposition testimony (whether based upon oral

examination or written questions), interrogatories, answers to interrogatories, requests for

admission, responses to requests for admission, documents, information and things produced

(including documents, information and things produced to a Receiving Party for inspection and

documents, whether in the form of originals or copies) as well as any and all copies, abstracts,

digests, notes, summaries, and excerpts thereof (collectively referred to as “Discovery Material”).

       4.      Any non-Party that executes and delivers a Declaration to the Parties shall be

treated as a Party to this Order with all rights and obligations of the signatory Parties hereto and

shall be permitted to review Confidential Material and Highly Confidential Material as set forth in

Paragraphs 11 and 12.

       5.      This Order applies to all non-Parties that are served with subpoenas in connection

with this Adversary Proceeding or who otherwise produce documents or are noticed for
                                                 3
19-08279-rdd        Doc 24   Filed 09/09/19    Entered 09/09/19 15:12:17           Main Document
                                              Pg 4 of 27


depositions with respect to this Adversary Proceeding, and all such non-Parties are entitled to the

protections afforded hereby and subject to the obligations contained herein upon signing a

Declaration and agreeing to be bound by the terms of this Order.

       6.      Any Party or its counsel serving a subpoena upon a non-Party, which subpoena

requires the production of documents or testimony, shall serve a copy of this Order along with

such subpoena and instruct the non-Party recipient of such subpoena that he, she or it may

designate documents or testimony in this Adversary Proceeding produced pursuant to such

subpoena according to the provisions herein.

                                 Designating Discovery Material

       7.      Any Producing Person may designate Discovery Material as “Confidential

Material” or “Highly Confidential Material” (any such Discovery Material, “Designated Material,”

and, any such Producing Person, a “Designating Party”) in accordance with the following

provisions:

               a.       Confidential Material: A Producing Person may designate Discovery
                        Material as “Confidential” if such Producing Person believes in good faith
                        (or with respect to documents received from another person, has been
                        reasonably advised by such other person) that such Discovery Material
                        constitutes or includes information that: has not been made public and that
                        the Producing Person would not want to be made public in the ordinary
                        course of its activities, including but not limited to technical, business,
                        financial, personal or other information of a nature that can be protected
                        under Federal Rule 26(c) and Bankruptcy Rules 7026 or 9018; or is subject
                        by law or by contract to a legally protected right of privacy; or the Producing
                        Person is under a preexisting obligation to a third party to treat as
                        confidential; or the Producing Person has in good faith been requested by
                        another Party or non-Party to so designate on the grounds that such other
                        Party or non-Party considers such material to contain information that is
                        confidential or proprietary to such Party or non-Party.

               b.       Highly Confidential Material: A Producing Person may designate
                        Discovery Material as “Highly Confidential” if such Producing Person
                        believes in good faith (or with respect to documents received from another
                        person, has been reasonably advised by such other person) that such
                        Discovery Material constitutes or includes Highly Confidential Discovery

                                                  4
19-08279-rdd        Doc 24   Filed 09/09/19    Entered 09/09/19 15:12:17          Main Document
                                              Pg 5 of 27


                        Material (as defined herein) that: has not been made public and that is of
                        such a nature that a risk of competitive injury would be created if such
                        Discovery Material were disclosed to persons other than those identified in
                        Paragraph 12 of this Order, such as trade secrets, sensitive financial or
                        business information, or material prepared by its industry advisors, financial
                        advisors, accounting advisors, experts and consultants (and their respective
                        staff) that are retained by the signatories to this Order in connection with
                        this Adversary Proceeding, and only to the extent that the Producing Person
                        believes in good faith that such material is of such a nature that “Highly
                        Confidential” treatment is warranted. Any model used by a testifying
                        industry expert in connection with preparing an opinion or underlying that
                        opinion that has been customized by the expert or is not commercially
                        available may be produced as “Highly Confidential.”

               c.       Undesignated Material: Subject to the rights and obligations of the Parties
                        under Paragraphs 9, 10, and 25 of this Order, no Party shall have any
                        obligation or duty to maintain as confidential or prevent from disclosure any
                        Discovery Material that is not Designated Material (such Discovery
                        Material, “Undesignated Material”).

       8.      Manner of Designation: Where reasonably practicable, any Designated Material

shall be designated by the Producing Person as such by marking every such page “Highly

Confidential” or “Confidential” as applicable. Such markings should not obliterate or obscure the

content of the material that is produced. Where marking every page of such materials is not

reasonably practicable, such as with certain native file documents, a Producing Person may

designate material as “Highly Confidential” or “Confidential” by informing the Receiving Party

in writing in a clear and conspicuous manner at the time of production of such material that such

material is “Highly Confidential” or “Confidential.”

       9.      Inadvertent Failure to Designate: A Party’s inadvertent failure to designate any

Discovery Material as “Highly Confidential” or “Confidential” shall not be deemed a waiver of

that Party’s later claim that such Discovery Material is Designated Material or is entitled to another

designation pursuant to this Order (“Misdesignated Material”) at any time thereafter. At such time,

arrangement will be made for the destruction of the Misdesignated Material or for the return to the

Producing Person of all copies of the Misdesignated Material and for the substitution, where

                                                  5
19-08279-rdd         Doc 24   Filed 09/09/19    Entered 09/09/19 15:12:17          Main Document
                                               Pg 6 of 27


appropriate, of properly labeled copies of such Discovery Material. Upon receipt of replacement

copies of such Misdesignated Material with the proper designation, the Receiving Party or Parties

shall take all commercially reasonable steps to return or destroy all previously produced copies of

such Misdesignated Material. If requested by the Producing Person, a Receiving Party shall verify

in writing that it has taken all commercially reasonable steps to return or destroy such

Misdesignated Material.

              Use and Disclosure of Confidential or Highly Confidential Material

        10.     General Limitations On Use and Disclosure of All Discovery Material: All

Discovery Material, whether Designated or Undesignated Material, shall be used by the Receiving

Parties solely for the purposes of this Adversary Proceeding or other disputes arising out of or

relating to the Debtors’ filing of voluntary petitions under chapter 11 of title 11 of the United States

Code, U.S.C. §§ 101-1532 (the “Bankruptcy Code”) in this Court; and solely to the extent

reasonably necessary to accomplish the purpose for which disclosure is made, and not for any

other purpose, including any other litigation or judicial proceedings, or any business, competitive,

governmental, commercial, or administrative purpose or function.

        11.     Confidential Material: Confidential Material, and any and all information contained

therein, shall be given, shown, made available to or communicated only to the following:

                a.       Windstream;

                b.       Uniti;

                c.       the Intervenors, including their respective members;

                d.       any non-Party who has signed a Declaration, in the form provided as
                         Exhibit A hereto; and

                e.       any other persons specified in Paragraph 12 below.




                                                   6
19-08279-rdd          Doc 24      Filed 09/09/19    Entered 09/09/19 15:12:17        Main Document
                                                   Pg 7 of 27


       12.       Highly Confidential Material: Highly Confidential Material, and any and all

information contained therein, shall be given, shown, made available to or communicated only to

the following:

                 a.       outside counsel, and staff working under the express direction of such
                          counsel, for:

                          (i)       Windstream;

                          (ii)      Uniti;

                          (iii)     the Intervenors; and

                          (iv)      any non-Party who has signed a Declaration, in the form provided
                                    as Exhibit A hereto.

                 b.       industry advisors, financial advisors, accounting advisors, experts and
                          consultants (and their respective staff) that are retained by the signatories to
                          this Order in connection with this Adversary Proceeding;

                 c.       any person who is indicated on the face of a document to have been an
                          author, addressee or copy recipient thereof, an actual or intended recipient
                          thereof, or in the case of meeting minutes, an attendee of the meeting;

                 d.       for purposes of witness preparation, any deponent or witness who was
                          noticed for a deposition, or is on a witness list for hearing or trial, in
                          preparation for his or her noticed deposition, hearing, or trial testimony
                          where such Highly Confidential Material is determined by counsel in good
                          faith to be necessary to the anticipated subject matter of testimony, and that
                          doing so would not cause competitive harm, provided, however, that such
                          Highly Confidential Material can only be shared with such person in
                          connection with preparation for the anticipated testimony, and the persons
                          identified in this paragraph shall not be permitted to retain copies of such
                          Highly Confidential Material;

                 e.       any adverse witness during the course of a deposition where counsel
                          questioning the witness reasonably and in good faith believes that
                          questioning the witness regarding the document is necessary and that doing
                          so would not cause competitive harm;

                 f.       outside photocopying, graphic production services, or litigation support
                          services, as necessary for use in connection with this Adversary Proceeding;

                 g.       court reporters, stenographers, or videographers who record deposition or
                          other testimony in connection with this Adversary Proceeding;


                                                      7
19-08279-rdd        Doc 24   Filed 09/09/19    Entered 09/09/19 15:12:17          Main Document
                                              Pg 8 of 27


               h.       the Court, its officers and clerical staff in any judicial proceeding that may
                        result from this Adversary Proceeding;

               i.       any government agency, internal or external auditor or regulatory body or
                        authority having authority to regulate or oversee any respects of the
                        Receiving Party’s business or that of its affiliates, if required by any
                        applicable statute, law, rule or regulation, subpoena, civil investigative
                        demand or similar demand, or request; provided that (i) the Receiving Party
                        will provide the Producing Person with prior written notice of any such
                        request or requirement (unless such notice is prohibited by applicable law)
                        within a reasonable amount of time so that the Producing Person may seek
                        a protective order or other appropriate remedy, and (ii) the Receiving Party
                        advises such recipient of the confidential nature of the information being
                        disclosed and requests confidential treatment thereof; and

               j.       any other person or entity with respect to whom the Producing Person may
                        consent in writing.

       13.     Designated Material to Be Disclosed Only in Accordance With Paragraphs 11 and

12: Highly Confidential Material, and any and all information contained therein, shall not be given,

shown, made available to, disclosed or communicated in any way, except to those people provided

in Paragraph 12. Confidential Material, and the substantive information contained therein, shall

not be given, shown, made available to, disclosed, or communicated in any way, except to those

people provided in Paragraph 11.

       14.     Prerequisite to Disclosure of Designated Material: Before any person or their

representative identified in Paragraph 12(b), 12(d), or 12(j) is given access to Designated Material,

if permitted by the above rules, such person or their representative shall be provided with a copy

of this Order and shall execute a Declaration, in the form provided as Exhibit A hereto. Each such

Declaration shall be retained in the files of counsel for the Party who gave access to the Designated

Material to the person who was provided such access. Such executed Declarations shall not be

subject to disclosure under the Federal Rules or the Bankruptcy Rules unless a showing of good

cause is made and the Court so orders.

       15.     Sealing of Designated Material Filed With Or Submitted To Court:

                                                  8
19-08279-rdd        Doc 24   Filed 09/09/19    Entered 09/09/19 15:12:17          Main Document
                                              Pg 9 of 27


               a.       Designated Material contained in pleadings, documents, or other papers (or
                        attachments thereto) that a Party seeks to file with the Court shall be
                        redacted and filed with the Court under a temporary seal. Only those
                        portions of pleadings, documents, or other papers (or attachments thereto)
                        that contain Designated Material may be filed under the temporary seal. To
                        file pleadings, documents or other papers (or attachments thereto) with the
                        Court under the temporary seal, parties shall file the pleadings, documents
                        or other papers (or attachments thereto) on the Court’s electronic docket in
                        redacted form and un-redacted copies shall be delivered to the Court in a
                        separate sealed envelope conspicuously marked “Filed Under Temporary
                        Seal — Subject to Windstream Holdings, Inc. Protective Order,”
                        together with such other markings as may be required by the Court.

               b.       Any Party filing (“Filing Party”) with the Court pleadings, documents or
                        other papers (or attachments thereto) containing Designated Material under
                        the temporary seal shall serve un-redacted copies to Windstream, Uniti, the
                        Intervenors, and any other Party to this Order that requests the un-redacted
                        copies from the Filing Party. The Filing Party shall notify the Designating
                        Party of the filing of Designated Material under the temporary seal within
                        one business day of the filing.

               c.       Each Filing Party shall use best efforts when filing with the Court pleadings,
                        documents, or other papers (or attachments thereto) to remove only
                        Designated Material from pleadings, documents or other papers (or
                        attachments thereto). Under no circumstances shall entire transcripts of
                        depositions be filed under the temporary seal.

               d.       Unless the Designating Party provides written notice to the Filing Party
                        within seven days of the date on which the Designating Party received
                        notice from the Filing Party that the Filing Party filed a pleading, document
                        or other paper (or attachments thereto) with the Court under the temporary
                        seal, the Filing Party shall file a notice with the Court advising the Court
                        that the pleading, document or other paper (or attachments thereto) does not
                        meet the requirements for sealing under 11 U.S.C. § 107(b) and requesting
                        that the temporary seal be lifted and the pleadings, documents or other
                        papers (or attachments thereto) provided in the sealed envelope be filed by
                        the Clerk on the Court’s electronic docket. The Filing Party shall assist the
                        Clerk in any way requested to ensure that the temporary seal is lifted and
                        that the public has access to the un-redacted documents.

               e.       If the Designating Party provides written notice to the Filing Party,
                        Windstream, Uniti, the Intervenors, and any other Party that requests such
                        notice from the Designating Party (each a “Requesting Party,” and
                        collectively, the “Requesting Parties”) within seven days of the date on
                        which the Filing Party filed a pleading, document or other paper (or
                        attachments thereto) with the Court that all or a part of the Designated
                        Material satisfies the requirements of 11 U.S.C. § 107(b) and should remain

                                                  9
19-08279-rdd        Doc 24   Filed 09/09/19 Entered 09/09/19 15:12:17            Main Document
                                           Pg 10 of 27


                        under the temporary seal, then the Designating Party, the Filing Party,
                        Windstream, Uniti, the Intervenors, and the Requesting Parties shall meet
                        and confer in an effort to reach a consensus regarding the appropriateness
                        of the Designated Material being sealed and access to the public restricted,
                        provided however, the foregoing shall not have to meet and confer to the
                        extent the Designating Party receives confirmation that none of the Filing
                        Party, Windstream, Uniti, the Intervenors, and the Requesting Parties
                        objects to the Designated Material remaining under seal. If no consensus is
                        reached by the 10th day following the date of the written notice, then the
                        Designating Party shall, within 5 days thereof, file with the Court a sealing
                        motion under 11 U.S.C. § 107(b) and Rule 9018 seeking Court
                        authorization to have the pleading, document or other paper (or
                        attachments) remain under seal. Until the Court decides the sealing motion,
                        the pleading, document or other paper (or attachments thereto) shall remain
                        under the temporary seal.

               f.       Notwithstanding the foregoing, any Party shall only be bound by the
                        procedures set forth in Paragraph 15 to the extent those procedures are not
                        inconsistent with chambers rules, local rules or any orders of the Court that
                        may apply.

       16.     Use of Discovery Material in Open Court: The limitations on disclosure in this

Order shall not apply to any Discovery Materials offered or otherwise used by any Party at trial or

any hearing held in open court except as provided in this paragraph. As part of any pretrial

conference or any meet and confer regarding the use of exhibits in any evidentiary hearing, and at

least 72 hours prior to the use of any Designated Material at trial or any hearing to be held in open

court, counsel for any Party who desires to offer or use such Designated Material at trial or any

hearing to be held in open court shall meet and confer in good faith with the Producing Person

together with any other Parties who have expressed interest in participating in such meet and confer

to discuss ways to redact the Designated Material so that the material may be offered or otherwise

used by any party, in accordance with the provisions of chapter 11 of title 11 of the United States

Code, U.S.C. §§ 101–1532, and the Bankruptcy Rules. If the Parties are unable to resolve a dispute

related to such Designated Material, then the Producing Party bears the burden of requesting relief




                                                 10
19-08279-rdd        Doc 24   Filed 09/09/19 Entered 09/09/19 15:12:17              Main Document
                                           Pg 11 of 27


from the Court and, in the absence of such relief, there shall be no limitations on the ability of the

Parties to offer or otherwise use such Designated Material at trial or any hearing held in open court.

                                             Depositions

       17.     Deposition Testimony – Manner of Designation: In the case of depositions, if

counsel for a Party or non-Party believes that a portion of the testimony given at a deposition

should be Designated Material of such Party or non-Party, such testimony may be designated as

appropriate by:

               a.       Stating so orally on the record and requesting that the relevant portion(s) of
                        testimony is so designated; or

               b.       Providing written notice within seven (7) days of the Party’s or non-Party’s
                        receipt of the final transcript from the court reporter that the relevant
                        portion(s) of such transcript or videotape of a deposition thereof is so
                        designated, except in the event that a hearing on related issues is scheduled
                        to occur within seven (7) days, in which case the foregoing seven (7) day
                        period will be reduced to three (3) business days. Such designation and
                        notice shall be made in writing to the court reporter, with copies to all other
                        counsel, identifying the portion(s) of the transcript that is so designated, and
                        directing the court reporter to treat the transcript as provided in Paragraph
                        21 below. Until expiration of the aforesaid seven (7) day period following
                        receipt of the transcript by the Parties or non-Parties, all deposition
                        transcripts and videotapes shall be considered and treated as Highly
                        Confidential unless otherwise agreed on the record at the deposition.

       18.     Designated Material Used as Exhibits During Depositions: Nothing in Paragraph

17 shall apply to or affect the confidentiality designations on Discovery Material entered as

exhibits at depositions.

       19.     Witness Review of Deposition Testimony: Nothing in Paragraph 17 shall preclude

the witness from reviewing his or her deposition transcript.

       20.     Presence of Certain Persons During Designated Deposition Testimony: When

Designated Material is elicited during a deposition, persons not entitled to receive such information

under the terms of this Order shall be excluded from the portion of the deposition so designated.


                                                  11
19-08279-rdd      Doc 24     Filed 09/09/19 Entered 09/09/19 15:12:17              Main Document
                                           Pg 12 of 27


        21.     Responsibilities and Obligations of Court Reporters: In the event that testimony is

designated as Confidential or Highly Confidential, the court reporter, who shall first have agreed

to abide by the terms of this paragraph, shall be instructed to include on the cover page of each

such transcript the legend: “This transcript portion contains information subject to a Protective

Order and shall be used only in accordance therewith” and each page of the transcript shall include

the legend “Confidential” or “Highly Confidential,” as appropriate. If the deposition is videotaped,

the videotape shall also be subject to the same level of confidentiality as the transcript and include

the legend “Confidential” or “Highly Confidential,” as appropriate, if any portion of the transcript

itself is so designated.

                                        General Provisions

        22.     This Order is a procedural device intended to protect Discovery Materials

designated as Designated Material. Nothing in this Order shall affect any Party’s or non-Party’s

rights or obligations unrelated to the confidentiality of Discovery Materials.

        23.     Nothing contained herein shall be deemed a waiver or relinquishment by any Party

or non-Party of any objection, including but not limited to, any objection concerning the

confidentiality or proprietary nature of any documents, information, or data requested by a Party

or non-Party, any right to object to any discovery request, or any right to object to the admissibility

of evidence on any ground, or to seek any further protective order, or to seek relief from the Court

or any other applicable court from any provision of this Order by application on notice on any

grounds.

        24.     Late Designation of Discovery Material: The failure to designate particular

Discovery Material as “Confidential” or “Highly Confidential” at the time of production shall not

operate to waive a Producing Person’s right to later so designate such Discovery Material.

Notwithstanding the foregoing, no Party shall be deemed to have violated this Order if, prior to
                                                  12
19-08279-rdd     Doc 24     Filed 09/09/19 Entered 09/09/19 15:12:17             Main Document
                                          Pg 13 of 27


notification of any later designation, such Discovery Material was disclosed or used in any manner

consistent with its original designation but inconsistent with its later designation. Once such later

designation has been made, however, any Discovery Material shall be treated in accordance with

that later designation; provided, however, that if the material that was not designated has been, at

the time of the later designation, previously publicly filed with a court, no Party shall be bound by

such later designation except to the extent determined by the Court upon motion of the Party or

non-Party that failed to make the designation.

       25.     Unauthorized Disclosure of Designated Material: In the event of a disclosure by a

Receiving Party of Designated Material to persons or entities not authorized by this Order to

receive such Designated Material, the Receiving Party making the unauthorized disclosure shall,

upon learning of the disclosure: immediately notify the person or entity to whom the disclosure

was made that the disclosure contains Designated Material subject to this Order; immediately make

reasonable efforts to recover the disclosed Designated Material as well as preclude further

dissemination or use by the person or entity to whom the disclosure was made; and immediately

notify the Producing Person of the identity of the person or entity to whom the disclosure was

made, the circumstances surrounding the disclosure, and the steps taken to recover the disclosed

Designated Material and ensure against further dissemination or use thereof. Disclosure of

Designated Material other than in accordance with the terms of this Order may subject the

disclosing person to such sanctions and remedies as the Court may deem appropriate.

       26.     Manner of Objecting to Designated Material: Parties agree not to challenge and

shall not challenge the designation of any Confidential Material; provided, however, that nothing

in this Paragraph limits or waives a Party’s rights and obligations under Paragraphs 15 and 16

above. If any Receiving Party objects to the designation of any Highly Confidential Material



                                                 13
19-08279-rdd      Doc 24    Filed 09/09/19 Entered 09/09/19 15:12:17            Main Document
                                          Pg 14 of 27


(whether such designation is made on a permanent basis or temporary basis with respect to

deposition testimony), the Receiving Party shall first raise the objection with the Producing Person

in writing, and confer in good faith to attempt to resolve any dispute respecting the terms or

operation of this Order. The Receiving Party may seek relief from the Court if the Receiving Party

and the Producing Party cannot resolve their dispute. Until the Court rules on such an issue, the

Highly Confidential Material shall continue to be treated as Highly Confidential. Upon motion,

the Court may order the removal of the “Highly Confidential” designation from any Highly

Confidential Material so designated subject to the provisions of this Order. In connection with

any request for relief concerning the propriety of a “Highly Confidential” designation, the

Producing Person shall bear the burden of proof.

        27.     Timing of Objections to Designated Material: A Receiving Party shall not be

obliged to challenge the propriety of a confidentiality designation at the time made, and a failure

to do so shall not preclude a subsequent challenge thereto. The failure of any Party to challenge

the designation by a Producing Person of Discovery Materials as “Confidential” or “Highly

Confidential” during the discovery period shall not be a waiver of that Party’s right to object to

the designation at trial.

        28.     Inadvertent Production of Privileged Discovery Material: This Order is entered

pursuant to Rule 502(d) of the Federal Rules of Evidence.          Inadvertent production of any

Discovery Materials which a Party later claims in good faith should not have been produced

because of a privilege, including but not limited to the attorney-client privilege or work product

doctrine (“Inadvertently Produced Privileged Information”), will not by itself constitute a waiver

of any applicable privilege. Within a reasonable period of time after a Producing Person discovers

(or upon receipt of notice from another Party) that it has produced Inadvertently Produced



                                                14
19-08279-rdd      Doc 24     Filed 09/09/19 Entered 09/09/19 15:12:17             Main Document
                                           Pg 15 of 27


Privileged Information, the Producing Person shall request the return of such Inadvertently

Produced Privileged Information by identifying in writing the Discovery Materials inadvertently

produced and the basis for withholding such Discovery Materials from production. If a Producing

Person requests the return of Inadvertently Produced Privileged Information pursuant to this

paragraph, the Receiving Party shall immediately take all commercially reasonable steps to return

or destroy the Discovery Materials (and copies thereof) and shall take all commercially reasonable

steps to sequester or destroy any work product that incorporates the Inadvertently Produced

Privileged Information. If the Receiving Party disputes the privilege claim, it must notify the

Producing Person of the dispute and the basis therefore in writing within ten (10) days of receipt

of the Producing Person’s notification. Other than for an in camera review in connection with

seeking a determination by the Court, the Receiving Party may not use or disclose any

Inadvertently Produced Privileged Information until the dispute is resolved. The Parties shall

thereafter meet and confer regarding the disputed privilege claim. If the Parties cannot resolve

their dispute, either Party may seek a determination from the Court whether the privilege applies.

The Producing Person must preserve the Inadvertently Produced Privileged Information and the

Receiving Party may not use the Inadvertently Produced Privileged Information for any purpose

until the dispute is resolved.

        29.     Use of Non-Confidential Material: To the extent that any Party has documents or

information that (a) were already in its possession before July 25, 2019; (b) are received or become

available to a Party on a non-confidential basis not in violation of an obligation of confidentiality

to any other person; (c) were independently developed by such Party without violating its

obligations hereunder; or (d) are published or become publicly available in a manner that is not in

violation of this Order or of any obligation of confidentiality to any other person, including a Party



                                                 15
19-08279-rdd     Doc 24     Filed 09/09/19 Entered 09/09/19 15:12:17              Main Document
                                          Pg 16 of 27


(collectively “Non-Confidential Material”), nothing in this Order shall limit a Party’s ability to use

Non-Confidential Material in a deposition, hearing, trial or otherwise in connection with this

Adversary Proceeding. Nothing in this Order shall affect the obligation of any Party to comply

with any other confidentiality agreement with, or undertaking to, any other person or Party,

including, but not limited to, any confidentiality obligations arising from agreements entered into

prior to this Adversary Proceeding.

       30.     Obligations Following Conclusion of the this Adversary Proceeding: Within 90

days of the later of the conclusion of this Adversary Proceeding, including all appeals as to all

Parties, all Parties and non-Parties shall take all commercially reasonable steps to return to counsel

for the respective Producing Person, or to destroy, all Designated Material, and all copies or notes

thereof in the possession of any person, except that: counsel may retain for its records their work

product and a copy of court filings, deposition transcripts, deposition videotapes, deposition

exhibits, expert reports, and exhibits introduced at any hearing; and a Receiving Party may retain

Designated Material that is auto-archived or otherwise “backed up” on electronic management and

communications systems or servers, or as may be required for regulatory recordkeeping purposes;

provided that such retained documents will continue to be treated as provided in this Order. If a

Receiving Party chooses to take all commercially reasonable steps to destroy, rather than return,

documents in accordance with this paragraph, that Receiving Party shall, if requested, verify such

destruction in writing to counsel for the Producing Person. Notwithstanding anything in this

paragraph, to the extent that the information in the Designated Material remains confidential, the

terms of this Order shall remain binding.

       31.     Continuing Applicability of Confidentiality Agreement and Stipulated Protective

Order: The provisions of this Order shall survive the final termination of this Adversary



                                                 16
19-08279-rdd     Doc 24       Filed 09/09/19 Entered 09/09/19 15:12:17            Main Document
                                            Pg 17 of 27


Proceeding for any retained Designated Material.          The final termination of this Adversary

Proceeding shall not relieve counsel or other persons obligated hereunder from their responsibility

to maintain the confidentiality of Designated Material pursuant to this Order, and the Court shall

retain jurisdiction to enforce the terms of this Order.

       32.     Amendment of Confidentiality Agreement and Stipulated Protective Order: Upon

good cause shown, and on notice to all Parties, any Party may move to amend the provisions of

this Order at any time or the Parties may agree by written stipulation, subject to further order of

the Court if applicable, to amend the provisions of the Order.

       33.     Disclosure of Designated Material in Other Proceedings: Any Receiving Party that

may be subject to a motion or other form of legal process or any regulatory process or demand

seeking the disclosure of a Producing Person’s Designated Material: (a) shall promptly notify the

Producing Person (unless such notice is prohibited by applicable law) to enable it to have an

opportunity to appear and be heard on whether that information should be disclosed, and (b) in the

absence of a court order preventing such legally required disclosure, the Receiving Party shall be

permitted to disclose only that portion of the information that is legally required to be disclosed

and shall inform in writing any person to whom such information is so disclosed of the confidential

nature of such information.

       34.     Use of Designated Material By Producing Person: Nothing in this Order affects the

right of any Producing Person to use or disclose its own Designated Material in any way. Subject

to clause (c) of Paragraph 7, such disclosure will not waive the protections of this Order and will

not entitle other Parties, non-Parties, or their attorneys to use or disclose such Designated Material

in violation of this Order except where the use or disclosure of Designated Material by the

Producing Person makes such Designated Material public.



                                                 17
19-08279-rdd      Doc 24     Filed 09/09/19 Entered 09/09/19 15:12:17            Main Document
                                           Pg 18 of 27


          35.   Objections to Discovery Requests: Nothing herein shall be deemed to prevent a

Party or non-Party from objecting to discovery or asserting that information being sought in

discovery is of such a nature that discovery should not be afforded because of the confidential,

personal or proprietary nature of the information being sought or to preclude a Party or non-Party

from seeking additional or further limitations on the use or disclosure of such information.

          36.   Obligations of Parties: Nothing herein shall relieve a party of its obligations under

the Federal Rules, Bankruptcy Rules, Local Rules, or under any future stipulations and orders,

regarding the production of documents or the making of timely responses to Discovery Requests

in connection with this Adversary Proceeding.

          37.   Advice of Counsel: Nothing herein shall prevent or otherwise restrict counsel from

rendering advice to their clients in connection with this Adversary Proceeding and, in the course

thereof, relying on examination of Designated Material; provided, however, that in rendering such

advice and otherwise communicating with such client, counsel shall not make specific disclosure

of any information in any manner that is inconsistent with the restrictions or procedures set forth

herein.

          38.   Prior Agreements: The Parties agree that the provisions and requirements set forth

in this Order supersede all prior agreements with respect to Discovery Material.

          39.   Enforcement: The provisions of this Order constitute an Order of this Court and

violations of the provisions of this Order are subject to enforcement and the imposition of legal

sanctions in the same manner as any other Order of the Court.



                           [Remainder of page intentionally left blank.]




                                                 18
19-08279-rdd   Doc 24      Filed 09/09/19 Entered 09/09/19 15:12:17       Main Document
                                         Pg 19 of 27


Dated: September 6, 2019           /s/ Stephen E. Hessler, P.C.
New York, New York                 Stephen E. Hessler, P.C.
                                   Marc Kieselstein, P.C.
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone: (212) 446-4800
                                   Facsimile:     (212) 446-4900
                                   - and -
                                   James H.M. Sprayregen, P.C.
                                   Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                   Brad Weiland (admitted pro hac vice)
                                   Richard U.S. Howell (admitted pro hac vice)
                                   Yates M. French (admitted pro hac vice)
                                   Ravi S. Shankar (admitted pro hac vice)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle Street
                                   Chicago, Illinois 60654
                                   Telephone: (312) 862-2000
                                   Facsimile:     (312) 862-2200

                                   Counsel to the Debtors and Debtors in Possession
19-08279-rdd   Doc 24   Filed 09/09/19 Entered 09/09/19 15:12:17        Main Document
                                      Pg 20 of 27


 Dated: September 6, 2019
 New York, New York              By: /s/ Elliot Moskowitz

                                     DAVIS POLK & WARDWELL LLP
                                     Elliot Moskowitz
                                     Eli J. Vonnegut
                                     Angela M. Libby
                                     450 Lexington Avenue
                                     New York, New York 10017
                                     (212) 450-4000
                                     elliot.moskowitz@davispolk.com
                                     eli.vonnegut@davispolk.com
                                     angela.libby@davispolk.com

                                     Counsel for Uniti Group Inc. and its Subsidiaries
19-08279-rdd   Doc 24   Filed 09/09/19 Entered 09/09/19 15:12:17   Main Document
                                      Pg 21 of 27


 Dated: September 6, 2019        By: /s/ Lorenzo Marinuzzi

                                        MORRISON & FOERSTER LLP
                                        Lorenzo Marinuzzi
                                        Todd M. Goren
                                        Jennifer L. Marines
                                        Jamie A. Levitt
                                        250 West 55th Street
                                        New York, New York 10019-9601
                                        Telephone: (212) 468-8000
                                        Facsimile: (212) 468-7900
                                        E-mail: lmarinuzzi@mofo.com
                                                tgoren@mofo.com
                                                jmarines@mofo.com
                                                jlevitt@mofo.com

                                     Counsel for the Committee
19-08279-rdd   Doc 24   Filed 09/09/19 Entered 09/09/19 15:12:17        Main Document
                                      Pg 22 of 27


 Dated: September 6, 2019            By: /s/ Dennis F. Dunne
                                     Dennis F. Dunne, Esq.
                                     Andrew M. Leblanc, Esq.
                                     Samuel A. Khalil, Esq.
                                     MILBANK LLP
                                     55 Hudson Yards
                                     New York, New York 10001
                                     Telephone: (212) 530-5000
                                     Facsimile: (212) 530-5219

                                     Counsel for the Ad Hoc Committee
                                     of Second Lien Noteholders
19-08279-rdd   Doc 24   Filed 09/09/19 Entered 09/09/19 15:12:17      Main Document
                                      Pg 23 of 27


 Dated: September 6, 2019           By: /s/ Brian S. Hermann
                                    PAUL, WEISS, RIFKIND, WHARTON &
                                    GARRISON LLP
                                    Andrew N. Rosenberg (arosenberg@paulweiss.com)
                                    Brian S. Hermann (bhermann@paulweiss.com)
                                    Samuel E. Lovett (slovett@paulweiss.com)
                                    1285 Avenue of the Americas
                                    New York, New York 10019-6064
                                    Telephone: (212) 373-3000
                                    Facsimile: (212) 757-3990

                                    Counsel to the First Lien Ad Hoc Group




                                        23
19-08279-rdd   Doc 24      Filed 09/09/19 Entered 09/09/19 15:12:17     Main Document
                                         Pg 24 of 27


Dated: September 6, 2019
                                             WHITE & CASE LLP

                                             By: /s/ J. Christopher Shore
                                             Southeast Financial Center, Suite 4900
                                             200 South Biscayne Blvd.
                                             Miami, Florida 33131
                                             Telephone: (305) 371-2700
                                             Facsimile: (305) 358-5744
                                             Thomas E Lauria, Esq. (admitted pro hac vice)

                                             1221 Avenue of the Americas
                                             New York, NY 10020-1095
                                             Telephone: (212) 819-8200
                                             Facsimile: (212) 354-8113
                                             J. Christopher Shore, Esq.
                                             Harrison Denman, Esq.
                                             Philip M. Abelson, Esq.
                                             Julia M. Winters, Esq.

                                             Special Counsel to UMB Bank, N.A.
                                             and U.S. Bank N.A.




                                           24
19-08279-rdd   Doc 24   Filed 09/09/19 Entered 09/09/19 15:12:17   Main Document
                                      Pg 25 of 27


 Dated: White Plains, New York     SO ORDERED:
        September 9, 2019


                                   /s/Robert D. Drain___________________
                                   THE HONORABLE ROBERT D. DRAIN
                                   UNITED STATES BANKRUPTCY JUDGE




                                        25
19-08279-rdd     Doc 24     Filed 09/09/19 Entered 09/09/19 15:12:17               Main Document
                                          Pg 26 of 27


                                            Exhibit A

DECLARATION OF ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND BY
THE CONFIDENTIALITY AGREEMENT AND STIPULATED PROTECTIVE ORDER

         _____________________________          (the     “Declarant”),   through     its   authorized

representative (as applicable) _____________________________, declares under penalty of

perjury (this “Declaration”) that:

         1.    Its address is                                                                       .

         2.    Its present employer (as applicable) is                                              .

         3.    Its present occupation or job description (as applicable) is

                                                                                                    .

         4.    The Declarant hereby certifies and agrees that it has read and understood the terms

of the Confidentiality Agreement and Stipulated Protective Order (the “Order”) relating to this

Adversary Proceeding. All capitalized terms not otherwise defined in this Declaration have the

meanings ascribed to such terms in the Order. The Declarant further certifies that it will not use

Designated Material for any purpose other than this Adversary Proceeding, and will not disclose

or cause Designated Material to be disclosed to anyone not expressly permitted by the Order to

receive Designated Material. The Declarant agrees to be bound by the terms and conditions of the

Order.

         5.    The Declarant understands that it is to retain in confidence from all individuals not

expressly permitted to receive Designated Material, whether at home or at work, all copies of any

Designated Materials, and that it will carefully maintain such materials in a manner consistent with

the Order. The Declarant acknowledges that the return or destruction of Designated Material shall

not relieve it from any other continuing obligations imposed upon it by the Order.




                                                 1
19-08279-rdd     Doc 24     Filed 09/09/19 Entered 09/09/19 15:12:17            Main Document
                                          Pg 27 of 27


       6.      The Declarant acknowledges and agrees that it is aware that by receiving

Designated Material (a) it may be receiving material non-public information about companies that

issue securities and (b) there exist laws, including federal securities laws, that may restrict or

prohibit the sale or purchase of securities of such companies as a result of the receipt of such

information.

       7.      The Declarant stipulates to the jurisdiction of this Court solely with respect to the

provisions of the Order.



       Date: __________________

                                                     ____________________________________
                                                                  (Signature)




                                                 2
